Case 0:20-cv-61007-AHS Document 50 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-61007-CIV-SINGHAL/VALLE

  SOUTH BROWARD HOSPITAL DISTRICT,
  on its own behalf and on behalf of other
  similarly situated healthcare facilities,
  d/b/a Memorial Healthcare System,

         Plaintiff,

  v.

  ELAP SERVICES, LLC and GROUP &
  PENSION ADMINISTRATORS, INC.,

       Defendants.
  _______________________________________/

                      ORDER REFERRING TO MAGISTRATE FOR DISCOVERY

         In accordance with 28 U.S.C. § 636 and this District’s Magistrate Judge Rules, all

  discovery matters are referred to Judge Alicia O. Valle. The parties shall comply with

  the discovery procedures below.

         Discovery. The parties may stipulate to extend the time to answer interrogatories,

  produce documents, and answer requests for admissions. The parties shall not file with

  the Court notices or motions memorializing any such stipulation unless the stipulation

  interferes with the deadlines set forth above. Stipulations that would so interfere may be

  made only with the Court’s approval. See Fed. R. Civ. P. 29. In addition to the documents

  enumerated in Local Rule 26.1(b), the parties shall not file notices of depositions with the

  Court. The parties must make every effort to resolve discovery disputes without requiring

  Court intervention. Strict compliance with the Local Rules is expected, particularly with

  regard to motion practice. See S.D. Fla. L.R. 7.1.
Case 0:20-cv-61007-AHS Document 50 Entered on FLSD Docket 04/09/2021 Page 2 of 2




         Discovery Disputes.       Judge Alicia O. Valle requires an expedited briefing

  schedule and shortened page limitation for discovery motions (which must contain the

  Local Rule 7.1(a)(3) certification of good faith conference) to prevent delay to the pretrial

  schedule. The parties shall file responses to discovery motions no later than seven (7)

  days after a motion is filed. No replies will be filed unless requested by the Magistrate

  Judge. Any discovery motion and response, including the incorporated memorandum of

  law, shall not exceed ten (10) double-spaced pages. The Court may impose sanctions,

  monetary or otherwise, if it determines discovery is being improperly sought or is being

  withheld in bad faith.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 9th day of

  April 2021.




  Copies furnished to counsel of record via CM/ECF




                                               2
